PER CURIAM.
The appellees, Robert J. Fewell Company and Sally B. Renard, who are real estate brokers, received a jury verdict and a final judgment against the defendant-appellant upon the brokers’ claim that the defendant *32intentionally and unjustifiably interfered with their contractual relationship with an owner of property, causing the owner to withdraw his property from the market whereby the plaintiffs were deprived of an earned commission. The elements necessary for the establishment of such a case have been previously dealt with by courts of this State. See Dade Enterprises, Inc. v. Wometco Theatres, Inc., 119 Fla. 70, 160 So. 209 (1935); Retzky v. J. A. Cantor Associates, Inc., Fla.App. 1966, 192 So.2d 24; Mead Corporation v. Mason, Fla.App. 1966, 191 So.2d 592; John B. Reid & Associates, Inc. v. Jimenez, Fla.App.1965, 181 So.2d 575.
Appellant has argued factual considerations in this court. The first point questions the sufficiency of the evidence for the giving of certain instructions by the court. The second point argues the sufficiency of the allegations of the complaint and the evidence as a whole to support the judgment. We have reviewed the record in the light of these points and find that no reversible error is presented.
Affirmed.